Title: From Benjamin Franklin to John Winthrop, 23 December 1762
From: Franklin, Benjamin
To: Winthrop, John


Sir,
Philad. Dec. 23, 1762.
Mr. Short’s Remarks were only in a Letter of his to me. I now send you the Original. You will observe that the Perallax [Parallax] mentioned in this, differs from that I sent you; But this was in the Beginning of February, the other he gave me in August; and I suppose had been corrected by Accounts received in the mean time from more Observers. I believe the Astronomers are still desirous that Provision should be made to observe the next Transit.
I thank you for your kind Congratulations; and for the College Poems which I hope my Son will have received before his Leaving of London. I send you in return some Poetical Blossoms of our young Seminary.
Inclos’d is another Letter I receiv’d from a Friend while at Portsmouth, containing an Account of what was transacted at a late Board of Longitude. When you have read it, please to return it.
With great Esteem, I am, Sir, Your most obedient humble Servant,
B. Franklin
